DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In response to a Restriction Requirement filed on 05/11/2022, the Applicant elected without traverse Group I (claims 2-10) in a reply filed on 07/01/2022. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III. Claim 1 is a linking claim that links Groups I, II and III. 
Claims 1-10 are examined and the linking claim 1 is allowable (see reasons below), such that claims 1-10 are allowable. Claims 11-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement 05/11/2022 between inventions I-III, as set forth in the Office action mailed on 05/11/2022, is hereby withdrawn and claims 11-14 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Currently, claims 1-14 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 04/06/2020. The IDS has been considered.
Claim Objections
Claims 1 and 11-12 are objected to because of the following informalities: 
	Claim 1, in line 1, the limitation “the empirical formula” was not mentioned before. There is insufficient antecedent basis. The limitation should read “an empirical formula.”
	Claim 11, in lines 6-7, “C)” appears to be redundant and should be removed from “C) calcining the blend at a temperature T1” to read “calcining the blend at a temperature T1.”
	Claim 12, in line 3, “the conversion LED” should read “the conversion LED component,” such that the claim languages are consistent.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 fails to comply with the written description requirement, because an amended limitation “wherein A’ = Zn, Ca, Sr, Ba, and combinations thereof” is not supported by disclosure. On page 7, lines 8 and 18 in the specification of the present application recites “A’ = Zn, Ca, Sr and/or Ba.” That is, A’ can be Zn, Ca, Sr or Ba, or the combination of Zn, Ca, Sr and Ba, rather than the combinations thereof as recited in claim 7.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 is indefinite, because the limitation “calcining the blend at a temperature T1 ranging from 1200 to 1800°C” renders the claim indefinite. It is unclear whether such “temperature T1 ranging from 1200 to 1800°C” is the same temperature T1 as recited earlier in the same claim.
	Claim 12 is indefinite, because:
	First, in lines 2-3, the limitation “a primary radiation source that emits electromagnetic primary radiation in the operation of the conversion LED,” in which “the operation” was not mentioned before. There is insufficient antecedent basis.
	Second, in lines 8-9, the limitation “the electromagnetic secondary radiation” was not mentioned before. There is insufficient antecedent basis.
	Third, in line 9, the limitation “the blue to green region” was not mentioned before. There is insufficient antecedent basis.
	Fourth, in lines 9-10, the limitation “the electromagnetic spectrum” was not mentioned before. There is insufficient antecedent basis.
	Claim 13 is indefinite, because:
	First, in line 7, the limitation “electromagnetic secondary radiation” renders the claim indefinite. It is unclear whether such “electromagnetic secondary radiation” is the same electromagnetic secondary radiation as recited in the intervening claim 12. In particular, the electromagnetic secondary radiation in the intervening claim 12 is in the blue to green region of the electromagnetic spectrum, whereas the “electromagnetic secondary radiation” of claim 13 is in the red region of the electromagnetic spectrum. Such radiation in the red region seems to be different from the secondary radiation in the blue to green region.
	Second, in line 7, the limitation “the red region” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 13-14 necessarily inherit the indefiniteness of the claims on which they depend.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6 and 8-10 are objected to but would be allowable if any claim objections set forth in this Office action are overcome.
	Regarding independent claim 1, U.S. Patent Publication No. 2003/0122108 A1 by Ravilisetty teaches a phosphor having the empirical formula (abstract, ¶ 8, ¶ 14 & claim 1).
	Regarding independent claim 1, U.S. Patent Publication No. 2008/0191600 A1 by Misawa et al. teaches a phosphor having the empirical formula (abstract, ¶ 8-¶ 9, ¶ 25, ¶ 29, claims 1-2 & 4).
	Regarding independent claim 1, U.S. Patent Publication No. 2018/0155618 A1 by Sista et al. teaches a phosphor having the empirical formula (claim 1).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the empirical formula being (AB)1+x+2yAl11-x-y(AC)xLiyO17:E; wherein: 0 < x+y < 11; AC = Mg, Ca, Sr, Ba and/or Zn; AB = Na, K, Rb, and/or Cs; and E = Eu, Ce, Yb, and/or Mn.
Therefore, independent claim 1 would be allowable.
	Claims 2-6 and 8-10 would be allowable, because they depend from the allowable claim 1.
Claims 7 and 11-14 are rejected.
Claims 7 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2ndparagraph and any claim objections, set forth in this Office action.
Claims 7 and 11-14 would be allowable, because they depend from the allowable claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895